t c summary opinion united_states tax_court susan d thompson petitioner v commissioner of internal revenue respondent docket no 14031-07s filed date susan d thompson pro_se blake w ferguson and olivia hyatt for respondent jacobs judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency with respect to petitioner’s federal_income_tax for the issues for decision are whether dollar_figure of interest accrued on money in a bank account jointly held by petitioner and her father is taxable to petitioner and whether petitioner is entitled to claimed business_expense deductions for a travel of dollar_figure and b meals of dollar_figure all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference until date petitioner resided in galveston texas where she worked off and on as a licensed massage therapist earning minimal income she lived with her boyfriend in his home she did not pay rent or utility expenses but she did pay the monthly directv satellite television bill in june of petitioner accepted temporary employment with codycole usa inc codycole a security firm to provide on-site monitoring of a construction site in shreveport 1it is unclear from the record whether petitioner properly reduced the amount deducted for meals to comply with the limitation of sec_274 louisiana petitioner’s job which was to last months required her to live on the construction site and to provide hours-a-day days-a-week monitoring services to perform her job petitioner decided to live in her mobile home which was then stored at rigsby island washington she went to rigsby island retrieved the mobile home and drove it to the construction site in shreveport petitioner lived in her mobile home for days during petitioner left personal belongings with her boyfriend in galveston including a hydraulic massage table stereo equipment and a television she intended to and did return to galveston upon termination of her employment with codycole at all times during petitioner considered herself a resident of galveston evidencing this intent were petitioner’s mobile home was registered in texas petitioner paid texas personal taxes on the mobile home and petitioner maintained a bank account and post office box in galveston petitioner engaged h_r block to prepare her federal_income_tax return on schedule c profit or loss from business attached to her tax_return petitioner deducted dollar_figure as meal expenses using the federal per_diem rate for meals and dollar_figure as travel_expenses incurred in connection with petitioner’s driving her mobile home from rigsby island to shreveport petitioner and her father jointly held an interest-bearing account at almaco federal credit_union during dollar_figure of interest accrued on the money held in that account petitioner did not report any of the dollar_figure on her tax_return upon audit of petitioner’s tax_return respondent determined that petitioner should have reported the entire dollar_figure of interest_income on her tax_return and the aforementioned business travel and meal expenses were improperly deducted on schedule c a interest_income discussion as noted above respondent contends that petitioner received and should have included in gross_income the aforementioned dollar_figure of interest at trial petitioner credibly testified that the money in the account including interest was her father’s and that the sole reason petitioner had access to the money was to pay her father’s bills we are satisfied with this explanation and thus hold that contrary to respondent’s determination no part of the dollar_figure of interest is taxable to petitioner b meal and travel expense deductions sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business sec_162 allows a taxpayer to deduct traveling expenses including amounts expended for meals if such expenses are ordinary and necessary incurred while away from home and incurred in the pursuit of a trade_or_business 326_us_465 services performed by an employee constitute a trade_or_business for this purpose 91_tc_352 petitioner asserts that she is entitled to deduct dollar_figure of meal expenses and dollar_figure of travel_expenses as business_expenses related to her employment with codycole petitioner’s entitlement to the claimed deductions for business travel and meal expenses turns on whether such expenses were incurred while away from home to be away from home so as to claim traveling expenses a taxpayer must have a tax_home this court has held that for purposes of sec_162 a taxpayer’s home is generally the vicinity of the taxpayer’s principal place of employment 74_tc_578 72_tc_190 affd 662_f2d_253 4th cir a taxpayer’s residence when different from the vicinity of the taxpayer’s principal place of employment may be treated as the taxpayer’s tax_home if the taxpayer’s employment is temporary rather than indefinite 358_us_59 petitioner’s employment was clearly temporary the job was to last months and in fact lasted days therefore we must determine whether petitioner’s previous galveston residence continued to constitute her tax_home while she lived in the mobile home on the construction site in shreveport if a taxpayer does not have a tax_home from which he she can be away then he she is not entitled to a deduction under sec_162 a taxpayer without a tax_home is deemed to have ‘carried his home on his back’ to have been an itinerant and is not entitled to a deduction because he she was not away from home see henderson v commissioner tcmemo_1995_559 quoting 47_tc_71 affd 143_f3d_497 9th cir see also 61_tc_855 hicks v commissioner supra pincite the purpose of the away from home provision is to mitigate the burden of the taxpayer who because of exigencies of his her trade_or_business must maintain two places of abode and thereby incur additional and duplicate living_expenses 49_tc_557 hicks v commissioner supra pincite a taxpayer has a home when he she has incurred substantial continuing living_expenses at a permanent place of abode 85_tc_462 affd without published opinion 807_f2d_177 9th cir see 308_f2d_204 9th cir the question of whether a taxpayer has a tax_home is factual barone v commissioner supra pincite in barone the taxpayer was a long-haul trucker he deducted expenses for food purchased when he was on the road as well as other expenses when he was not on the road he resided at his parent’s house the taxpayer paid his share of the electric and telephone bills plus dollar_figure a day when he was at his parents’ house and dollar_figure a day when he was on the road in rejecting the taxpayer’s contention that his tax_home was his parent’s house we stated while the subjective intent of the taxpayer is to be considered in determining whether he has a tax_home for purposes of sec_162 this court and others consistently have held that objective financial criteria bear a closer relationship to the underlying purpose of the deduction the section is intended to mitigate the burden of a taxpayer who because of the travel requirements of his trade_or_business must maintain two places of abode and therefore incur additional living_expenses sec_162 provides some relief for a taxpayer who incurs substantial continuing expenses of a home which are duplicated by business travel away from home on a temporary basis by allowing a deduction for the expenses of such travel petitioner’s total_payment to his parents for_the_use_of a bedroom and bathroom in their house amounts to dollar_figure for the taxable_year this token amount together with the payments he made for his share of the electric and telephone bills does not constitute substantial continuing living_expenses id pincite fn ref omitted before date petitioner resided in galveston with her boyfriend at his home at no time during did she pay rent or utilities rather until date she paid a modest amount for the household’s directv satellite television subscription consequently petitioner did not have substantial continuing living_expenses at her boyfriend’s galveston residence while living in shreveport at no time during did petitioner maintain two places of abode hence she did not incur additional and duplicate living_expenses while living in shreveport accordingly petitioner is not entitled to the travel and meals business_expense deductions claimed to reflect the foregoing and because petitioner’s earned_income_tax_credit and self-employment_tax must be recomputed decision will be entered under rule
